Citation Nr: 0721518	
Decision Date: 07/18/07    Archive Date: 08/02/07

DOCKET NO.  05-29 772	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an initial compensable disability evaluation 
for a recurring ingrown toenail of the left great toe.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

S. R. Murphy, Law Clerk


INTRODUCTION

The veteran had periods of active military service from 
December 1989 to March 1997and from January 1999 to February 
2000.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2003 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon.


FINDINGS OF FACT

1. The veteran has been notified of the evidence necessary to 
substantiate his claim, and all relevant evidence necessary 
for an equitable disposition of this appeal has been 
obtained.

2. The competent medical evidence of record does not show 
that the veteran's service connected ingrown toenail more 
closely approximates a moderate foot injury.


CONCLUSION OF LAW

The schedular criteria for an initial compensable evaluation 
for service-connected ingrown toenail have not been met or 
approximated. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.7, 
4.71a, Diagnostic Code 5299-5284 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the provisions of the 
VCAA.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 & Supp. 2007).  Regulations 
implementing the VCAA have been enacted.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2006).  VA has a duty to notify 
the claimant of any information and evidence needed to 
substantiate and complete a claim.  This includes 
notification as to what information and evidence VA will seek 
to provide and what evidence the claimant is to provide.  38 
U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Further, VA must ask the claimant to 
provide any evidence in his or her possession that pertains 
to the claim. 38 U.S.C.A. § 5103 (West 2002 & Supp. 2006); 38 
C.F.R. § 3.159 (2006).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  This 
case held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements are: (1) 
Veteran's status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) the degree of disability; and (5) effective date of the 
disability.  The Court held that upon receipt of a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must indicate that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.

While VA failed to provide notice of the type of evidence 
necessary to establish a disability rating or effective date 
for the claim for the disability on appeal prior to the 
denial of the claim, such failure is harmless because, as to 
the disability rating, the veteran was sent correspondence in 
May 2003 that informed him of what the evidence had to show 
to establish entitlement to an increased rating and, as to 
the effective date issue, because the claim is being denied, 
the effective date to be assigned is moot. Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

The Board finds that all necessary assistance has also been 
provided to the veteran. Service medical records and post 
service medical records have been associated with the claims 
file. 

In view of the foregoing, the Board finds VA has fulfilled 
its duties to notify and assist the veteran in the claim 
under consideration.  Adjudication of the claim at this 
juncture, without directing or accomplishing any additional 
notification and/or development action, poses no risk of 
prejudice to the veteran.  Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).

Pertinent Legal Criteria

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity. 
Individual disabilities are assigned separate diagnostic 
codes. 38 U.S.C.A. § 1155 (West 2002 & Supp. 2007); 38 C.F.R. 
§ 4.1 (2006).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating. Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2006).

Words such as "moderate," "moderately severe" and "severe" 
are not defined in the Rating Schedule. Rather than applying 
a mechanical formula, the Board must evaluate all of the 
evidence to the end that its decisions are "equitable and 
just." 38 C.F.R. 4.6. Use of terminology such as "severe" by 
VA examiners and others, although evidence to be considered 
by the Board, is not dispositive of an issue. All evidence 
must be evaluated in arriving at a decision regarding an 
increased rating. 38 C.F.R. §§ 4.2, 4.6.

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  When an unlisted 
disease, injury, or residual condition is encountered 
requiring rating by analogy, the diagnostic code number will 
be "built-up" as follows: The first 2 digits will be selected 
from that part of the schedule most closely identifying the 
part, or system, of the body involved; the last 2 digits will 
be "99" for all unlisted conditions.  38 C.F.R. § 4.27 
(2006).

The diagnostic code after the hyphen identifies the 
diagnostic code the RO used as analogous to evaluate the 
veteran's service-connected condition, in this case 
Diagnostic Code 5284 for other foot injuries. Diagnostic Code 
5284 provides evaluations of 10, 20, and 30 percent for 
moderate, moderately severe, and severe foot injuries, 
respectively.  38 C.F.R. § 4.71a, Diagnostic Code 5284 
(2006).

Analysis

Service connection for the ingrown toenail was generated by a 
rating decision dated October 2003; it was evaluated as 
noncompensable under 38 C.F.R. § 4.71a, Diagnostic Code 5299-
5284.  The Board notes that Diagnostic Code 5299 is used to 
identify musculoskeletal system disabilities that are not 
specifically listed in the Rating Schedule, but are rated by 
analogy to similar disabilities under the Rating Schedule.  
38 C.F.R. §§ 4.20, 4.27 (2006).  Diagnostic Code 5284 
outlines the rating criteria for rating foot injuries.  38 
C.F.R. § 4.71a, Diagnostic Code 5284 (2006).  

In order for the veteran to receive the next higher 10 
percent disability rating under Diagnostic Code 5284, his 
service-connected ingrown toenail disability should more 
closely approximate a moderate foot injury.  The medical 
evidence, however, does not depict such a disability picture.  
A March 2002 private medical examination report reveals that 
the veteran exhibited "swelling and thickening of the left 
first toenail."  At that time the physician did not indicate 
that the veteran was experiencing any pain or any loss in 
range of motion in the toe or foot.  In a 2003 VA examination 
the physician noted there was no indication of infection, 
deformity, tenderness, or decreased range of motion in the 
toe or foot; thus there is insufficient objective medical 
evidence to warrant a compensable rating under Diagnostic 
Code 5284.  In addition, there has been no other pertinent 
medical evidence received since the claim was filed which 
elaborates on or supports the veteran's claim.

Furthermore, the medical evidence does not show that the 
veteran has malunion or nonunion of the tarsal or metarsal 
bones, hallux rigidus, metatarsalgia, acquired claw foot, or 
acquired flatfoot as a result of his service-connected right 
foot disability.  Thus, consideration under those diagnostic 
codes pertaining to the foot is not appropriate in this case. 
38 C.F.R. §§ 4.71a, Diagnostic Codes 5276-5284 (2006).

Based on the foregoing, the Board finds that the 
preponderance of the evidence weighs against the assignment 
of a compensable rating for the veteran's service-connected 
ingrown toenail disability on a schedular basis.  
Nevertheless, the veteran maintains the ability to submit 
additional competent medical evidence indicating the presence 
of symptoms that could lead to a compensable rating. 

To the extent that his toe disability affects his employment, 
such has been contemplated in the assignment of the current 
noncompensable evaluation.  The evidence does not reflect 
that the disability at issue has caused marked interference 
with employment (i.e., beyond that already contemplated in 
the assigned evaluation), or necessitated any frequent 
periods of hospitalization, such that application of the 
regular schedular standards is rendered impracticable.  Thus, 
referral to the RO for consideration of the assignment of an 
extra-schedular evaluation under 38 C.F.R. § 3.321 (2006) is 
not warranted.


ORDER


Entitlement to a compensable evaluation for left great toe 
recurring ingrown toenail is denied.


____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


